Citation Nr: 1433451	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-49 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus claimed as due as due to exposure to an herbicide agent and other chemical exposures.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to claimed diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to claimed diabetes mellitus. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to claimed diabetes mellitus. 

5.  Entitlement to special monthly pension based on the loss of use of a creative organ.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not have other chemical exposures in service.

3.  The Veteran is not a radiation exposed veteran within the meaning of 38 C.F.R. § 3.309(d)(3) and claimed diabetes mellitus peripheral neuropathy, erectile dysfunction are not subject to the presumption for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2). 

4.  The Veteran did not have symptoms related to the diabetes mellitus, peripheral neuropathy, hypertension, or erectile dysfunction in service. 

5.  Diabetes mellitus and hypertension did not manifest to a compensable degree within one year of separation from service.

6.  Diabetes mellitus, peripheral neuropathy, hypertension, and claimed erectile dysfunction are not related to service.

7.  Claimed loss of use of a creative organ is not shown to be due to a service-connected disability.  

8.  The Veteran is service-connected for bilateral hearing loss and tinnitus with a combined evaluation of 10 percent.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for hypertension are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for erectile dysfunction are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for special monthly pension for the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.350(a) (2013).

6.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued March 2008 and April 2008 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, service personnel records, private treatment records, and lay statements have been associated with the record.  The Board finds that a VA examination is not necessary in order to address whether diabetes mellitus and other claimed secondary disabilities are related to alleged exposure Agent Orange or other chemicals in service.  

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran alleges that he served on temporary duty assignments in Korea, but has not asserted that he was assigned to temporary duty assignments at or near the demilitarized zone (DMZ) in Korea.  Moreover, he has not identified any specific locations in Korea where he was assigned, nor has he identified any specific instances of exposure during temporary duty assignments.  Absent any identified location in Korea or incident of exposure for Agent Orange outside of Vietnam, the Board finds that further development is not necessary to corroborate the Veteran's alleged herbicide exposure.  While the Veteran more recently contends that he was exposed to "dioxin" at Misawa Air Force Base in Japan, as the Board will discuss in more detail below, claimed dioxin, in this instance, is not a tactical herbicide agent within the meaning of 38 C.F.R. § 3.307, and the Board finds the Veteran does not have confirmed exposure to other chemicals in service to include dioxin.  

Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, and because the Board finds that the Veteran does not have confirmed exposure to other chemicals in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide or other chemical agent, no symptoms, injury, or disease related to diabetes mellitus, peripheral neuropathy, hypertension, or erectile dysfunction in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Additionally, while the Veteran has reported transporting nuclear weapons in service, there is no indication of actual radiation exposure in service, and no indication that his claimed disabilities are related to any exposure to undetonated nuclear weaponry in service.  Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of diabetes mellitus, peripheral neuropathy, hypertension, or erectile dysfunction would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address diabetes mellitus, peripheral neuropathy, hypertension, and erectile dysfunction is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran and his representative have not otherwise identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus and hypertension are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Peripheral neuropathy and erectile dysfunction are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to those disabilities.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at note 3.  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran claims that presumptive service connection is warranted for diabetes mellitus due to Agent Orange exposure while serving on temporary duty assignments in Korea, and that service connection is warranted for peripheral neuropathy, hypertension, and erectile dysfunction secondary to diabetes mellitus.  He also contends that he was exposed to nuclear armament on and other weapons being transported on an F4 fighter bomber.  He more recently contends that he was exposed to "dioxin" at Misawa Air Force Base in Japan, and has submitted an article indicating that a dioxin emitting incinerator was replaced at the Air Force Base in 2004.  While a presumption of service connection does exist for diseases associated with exposure to certain tactical herbicide agents, to include Agent Orange, the Veteran is not shown to have been exposed to an herbicide agent in service and VA regulations do not identify a presumption for other chemical exposures alleged by the Veteran.  While the Veteran and his represented identified various exposures in service, to include to Agent Orange and dioxin, they did not allege any specific incident of chemical exposure in service.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to an herbicide agent or other chemicals in service, and diabetes mellitus, peripheral neuropathy, hypertension, and erectile dysfunction are not related to service or any claimed exposures in service.  

With regard to claimed herbicide exposure during service, the Veteran's DD Form 214 and personnel records show that he had active service from 1967 to 1971.  Personnel records show that the Veteran served as a jet aircraft mechanic at the Misawa Air Force Base in Japan from February 1968 to November 1969.  The Veteran does not allege that he had service in the Republic of Vietnam, but instead contends that he was exposed to Agent Orange on temporary duty assignments in Korea.  The Board finds that the evidence does not confirm exposure to a qualifying herbicide agent in Korea to warrant the presumption of service connection.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

While VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea, See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o), in this case, the Veteran has not identified any specific locations in Korea in which he served on temporary duty assignments, he does not allege service along the DMZ in Korea, nor do his personnel records identify any actual duty locations in Korea.  Service treatment records do not reflect any reports or complaints related to the alleged herbicide or other exposures in service.

In the context of the Veteran's failure to identify any specific incident or location in which he was actually exposed to an herbicide agent, the Board finds that the evidence weighs against a finding of in-service herbicide exposure.  Absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The Veteran has also asserted that he was exposed to other chemicals in service.  In a June 2014 Brief, the Veteran and his representative contend that the Veteran was exposed to "dioxin" at Misawa Air Force Base in Japan, and that a dioxin incinerator on the base was not replaced until 2003 or 2004.  An article published by the 2004 Secretary of Defense Environmental Award was attached, and showed that pollution prevention and waste reduction efforts completed in 2004 included the elimination of "an incinerator responsible for dioxin emissions" by installing 11 classified shredders.  The Board finds that the chemical "dioxin," emitted by an incinerator at Misawa Air Force Base which was later replaced with paper shredders in 2004, is not a tactical herbicide agent under U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6), and is not subject to the presumption of herbicide exposure.  The presumption for service connection for disease associated with exposure to certain herbicide agents does not apply to the use of commercial herbicide agents, pesticides, or other chemicals.  Accordingly, presumptive service connection is not warranted based on exposures to other chemicals under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.307(a)(6).  

The Veteran contends, in January 2009 and February 2009 statements that he served on board an aircraft which carried an atomic bomb as part of its armament, that he handled weapons, and that he was exposed to everything transported on a F4 fighter bomber to which he was assigned.  Personnel records show that the Veteran was certified under the Human Reliability Program (HRP), and the Veteran has submitted a brochure describing the HRP certification process, which involves drug and alcohol testing, psychological review, and other security measures due to the individual's responsibility for transportation or work with nuclear explosives or nuclear devices.  While the Board finds the Veteran is credible in reporting exposure to weapons held aboard an F4 fighter bomber, as it is consistent with his duties as a jet aircraft mechanic with HRP certification in service, the Board finds, nonetheless, that Veteran was not a radiation exposed veteran within the meaning of 38 C.F.R. § 3.309(d)(3), and that claimed diabetes mellitus, peripheral neuropathy, hypertension, and erectile dysfunction are not subject to the presumption for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2).  The evidence of record does not show that the Veteran was actually exposed to radiation via the transport of atomic weapons in service.  See Bardwell, 24 Vet. App. at 40.  The Veteran did not work at or around a nuclear testing site listed under 38 C.F.R. § 3.309(d)(3), nor has he alleged use of dosimetry or simetry badges to detect radiation as part of his service.  More importantly, the Veteran's claimed disabilities are not subject to the presumption for diseases specific to radiation-exposed veterans.  Accordingly, the presumptive service connection provisions of 38 C.F.R. § 3.309(d) specific to radiation-exposed veterans do not apply in this case. 

The Veteran may also establish service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that diabetes mellitus, peripheral neuropathy, hypertension, and erectile dysfunction are not related to service or any alleged exposures in service.  

A March 2008 letter from Dr. R.A. shows that the Veteran has currently diagnosed diabetes mellitus, peripheral neuropathy, and hypertension.  While the Dr. R.A. opined that diabetes and secondary neuropathy were related to reported exposure to Agent Orange in service, and that hypertension was, in turn, secondary to diabetes, because the Board finds that the Veteran did not have confirmed exposure to an herbicide agent in service, the opinion is based on an unsubstantiated history of exposure as reported by the Veteran.  Accordingly, the Board finds that the opinion is not probative.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Private treatment records do not reflect a diagnosis of or treatment for erectile dysfunction.  The Board finds that the Veteran is competent to identify current symptoms of erectile dysfunction, claimed as loss of use of a creative organ.  However, because the Board finds that the Veteran has not credibly identified any in-service symptoms, injury, or exposures to which erectile dysfunction may be related to, a medical examination is not necessary to confirm whether the Veteran has currently diagnosed erectile dysfunction. 
 
Service treatment records do not indicate that the Veteran had any injury, disease, or symptoms related to diabetes mellitus, peripheral neuropathy, hypertension, or erectile dysfunction in service.  The Veteran does not contend that diabetes mellitus, peripheral neuropathy, or erectile dysfunction were manifest in service or shortly after service.  The Veteran contends, instead, that diabetes mellitus is due to Agent Orange and other chemical exposures in service, and that peripheral neuropathy, hypertension, and erectile dysfunction are secondary to diabetes mellitus.  As the Board has already discussed above, Agent Orange exposure outside of Vietnam has not been verified in this case, nor has exposure to dioxin at the Misawa Air Force Base.

The Veteran has presented different theories for entitlement to service connection over the course of appeal, based on alleged exposures in service.  The Veteran asserts that he was exposed to Agent Orange or dioxin, but has identified any evidence which supports this contention.  The Veteran is competent to describe any specific incident of exposure to a chemical agent; however, he has not done so in this case.  The Veteran has not reported handling chemicals in service, and has not asserted that he witnessed the use of any particular chemical in service.  Instead, he has stated, generally, that Agent Orange was used in Korea, without identifying any specific locations in Korea where he was exposed to Agent Orange, and asserts generally, that a dioxin incinerator was replaced at the Misawa Air Force Base in 2004.  The Veteran not submitted any information showing that he worked with or near a dioxin incinerator when he served at the Misawa Air Force Base, or even that a dioxin incinerator was used on the base while he was stationed there decades earlier in 1968 and 1969.  Due to the lack of corroborating evidence in official documents or elsewhere, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any chemical agents in service, and his lay assertions of chemical exposure similarly have not been corroborated by evidence of record.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Absent either credible evidence of herbicide or chemical exposure or corroborating evidence of actual exposure to herbicides or chemicals in service, the Board finds that there is no basis for direct service connection due to herbicide or chemical exposure.  The Board finds that the Veteran's own assertions and speculations based on research that is not specific to the Veteran's case, is insufficient to establish actual exposure any chemical agents in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The Veteran has not alleged any specific incidents of chemical exposure in service and the Board finds that his more recent statement alleging dioxin exposure in service is inconsistent with earlier lay statements in which he only asserts Agent Orange exposure in service, and then later alleged possible radiation exposure.  The variations and inconsistencies shown with regard to the Veteran's reports as to his in-service exposures tend to show that these statements were made for the sake of compensation, a factor which weighs against his credibility in reporting actual exposure to such.  See Caluza, 7 Vet. App. 498.  Accordingly, the Board finds that the Veteran's bare assertions of Agent Orange and dioxin exposure in service are not credible.  The Board finds that the Veteran has not otherwise provided sufficient evidence corroborating any chemical exposure or Agent Orange exposure in service.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran was not actually exposed to Agent Orange or other chemicals in service.  Additionally, the Board finds that there is no evidence showing that the Veteran was exposed to radiation while transporting nuclear weapons on a jet aircraft, and there is there is no indication of a nexus between any currently claimed disabilities and the transport of nuclear weapons in service.  Accordingly, service connection is not warranted based on any alleged exposure to nuclear weapons.

The Board finds that the Veteran did not have chronic symptoms of diabetes mellitus or hypertension in service, or continuous symptoms of diabetes mellitus or hypertension after separation from service.  Instead, the earliest medical evidence of record showing a diagnosis of diabetes was in 2007, 36 years after service separation, and the Veteran has not identified any private treatment for diabetes prior to 2007.  The Veteran and representative more recently contend in a June 2014 that the Veteran's first hypertensive readings in service.  Contrary to the Veteran's contention, the Board finds that service treatment records do not reflect hypertension in service.  The Veteran had in-service blood pressure readings as follows: 128/60 at enlistment in November 1966; 160/162, 124/66, and 166/64 in July 1967; and 138/76 at separation in June 1971.  For VA purposes the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater and the term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).  Service treatment records show that the Veteran was evaluated after being seen with a rapid heartbeat in June 1967 and July 1967 and was evaluated by cardiology with complaints of chest pain, a history of shortness of breath on exertion, and heart palpations; however, chest x-rays, an electrocardiogram, cardiac series were normal, and the Veteran was shown to have no cardiac disease.  Blood pressure readings taken in July 1967 did not indicate hypertension, nor were the Veteran's complaints of rapid heartbeat shown to be related to any finding of hypertension.  For these reasons, the Board finds that symptoms of hypertension were not present in service.  The earliest evidence of record showing a diagnosis of hypertension was a January 2008 private treatment note which made reference to a November 2006 evaluation for hypertension.  Accordingly, the Board finds that diabetes mellitus and hypertension did not manifest to a compensable degree within one year of separation from service.  Additionally, the Board finds that the Veteran did not have symptoms related peripheral neuropathy or erectile dysfunction in service and has not identified any such symptoms in service.

To the extent that the Veteran contends that his disabilities are related to Agent Orange or other exposures in service, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion.  Such an opinion would require an understanding of both the complex chemical effects as well as its causative effect on the unseen and complex endocrine, cardiovascular, and reproductive systems.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Moreover, the Board has found that the Veteran is not credible in identifying exposure to Agent Orange or other chemical exposures in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons discussed above, the Board finds that service connection for diabetes mellitus, peripheral neuropathy, hypertension, and claimed erectile dysfunction is not warranted.  For these reasons, a preponderance of the evidence is against the claim for service connection for diabetes mellitus, peripheral neuropathy, hypertension, and erectile dysfunction, and the appeal is denied.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Special Monthly Pension

The Veteran has claimed that special monthly pension is warranted based on the loss of use of a creative organ.  Special monthly compensation is payable at a specified rate if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  Loss of a creative organ will be shown by acquired absence of one or both ovaries or other creative organ.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  The Veteran has claimed that service connection is warranted for loss of use of a creative organ secondary to diabetes mellitus.  The Board finds that the alleged loss of use of a creative organ, also claimed as erectile dysfunction secondary to diabetes, is not shown to be due to a service-connected disability.  Because service connection for diabetes mellitus and erectile dysfunction has been denied in the decision above, and the Veteran is not otherwise shown to have loss of use of a creative organ as a result of a service-connected disability, special monthly compensation for the loss of use of a creative organ is not warranted.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.350(a) (2013).  Because the preponderance of the evidence is against the appeal for special monthly pension based on loss of use of a creative organ, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for extraschedular consideration, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16(b) (2013). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a TDIU is not warranted.  While the Veteran contends that he is disabled due to claimed diabetes mellitus, hypertension, and peripheral neuropathy; service-connection has not been established for those disabilities.  In the instant case, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.  The Veteran is service connected for bilateral hearing loss and tinnitus with a combined 10 percent rating.  Because the hearing loss and tinnitus result from a common etiology, they will be considered as one disability.  See 38 C.F.R. § 4.16(a).  The Veteran does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted on a schedular basis. 

The Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  In this case, evidence of record does not show that the Veteran is unemployable solely due to service-connected hearing loss and tinnitus.  Instead, a March 2008 private opinion from the Veteran's physician indicates that the Veteran is primarily disabled due to a combination of nonservice-connected disabilities, to include diabetes, neuropathy, hypertension, and hyperlipidemia.  The evidence does not otherwise indicate significant occupational impairment due to hearing loss and tinnitus, and does not reflect an unusual or exceptional disability picture due to service-connected disabilities to warrant referral for consideration under 38 C.F.R. § 4.16(b).

The Board finds, based on consideration of all of the medical and lay evidence of record, that the Veteran is shown to be disabled due to a combination of his nonservice-connected disabilities.  There is nothing in the record to show that the Veteran's service-connected bilateral hearing loss and tinnitus alone cause impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Special monthly pension for the loss of use of a creative organ is denied.

Entitlement to a TDIU is denied. 





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


